The writ of error brings for review judgment in habeas corpus proceedings discharging from custody the Petitioner, Curtiss Goddard.
Curtiss Goddard was informed against, the information charging that, "Curtiss Goddard of the County of Palm Beach and State of Florida on the 8th day of February in the year of our Lord one thousand nine hundred and Thirty-five in the County and State aforesaid, unlawfully did then and there let, rent and lease to another, for a consideration, a certain motor vehicle, to-wit: a Plymouth automobile, which said Plymouth automobile was then and there operated by the lessee thereof, upon a public highway of the State of Florida, to-wit: On Federal Highway No. 1, otherwise known as State Highway Number 4, for the transportation of persons, without having first obtained a permit from the State Railroad Commission, as required by law so to do." *Page 256 
The contention of plaintiff in error was, and is, that the information charges an offense as contemplated under the provisions of Chapter 14764, Acts of 1931.
It is established in this case by a stipulation of fact in effect that the Petitioner operated what is known as a "U-Drive-It" company; that he owned a number of automobiles of different makes and different seating capacities; that he rents these automobiles for a stipulated price per hour, day, week or month; that such automobiles are driven by the persons who hire them over the public highways of the State; that the "U-Drive-It" Company does not furnish a driver or chauffeur for any such automobile.
It is admitted that the Petitioner is manager of the "U-Drive-It" Company; that he rented the automobile described in the information to one Ehehart for a consideration with the understanding that he, the said Ehehart, would have complete and exclusive control over the said automobile and would drive same over the public highways of the State; that he did drive same over a public highway to a point some 25 miles south of West Palm Beach where he was met by an Inspector of the Railroad Commission and ordered to return. He did return and the manager of the "U-Drive-It" Company was arrested for violation of the statute above referred to.
Section 1 of that Chapter provides, amongst other things: "(h) The term `Auto Transportation Company' when used in this Act means every corporation or person, their lessees, trustees or receivers, owning, controlling, operating or managing any motor propelled vehicle not usually operated on or over fixed rails, used in the business of transporting persons or property for compensation over any public highway in this State and shall specifically mean and include:
"1. Every such person or corporation owning, leasing, *Page 257 
using or exercising dominion over motor vehicles operated in common carriage of either persons or property for compensation over public highways over regular routes or on fixed schedules or between fixed termini.
"2. Every such person or corporation owning, leasing, using or exercising dominion over motor vehicles operated in the transportation of persons or property over public highways under contract or private carriage for compensation.
"3. Every person or corporation owning, leasing, using or exercising dominion over motor vehicles operated in the transportation of persons or property over public highways for hire, as defined in Section 1280, Compiled General Laws of 1927."
Section 2 of the Act provides as follows:
"Section 2. No auto transportation company shall operate any motor vehicle for the transportation of persons or property for compensation on any public highway in this State without first having obtained from the Railroad Commission a certificate of Public Convenience and Necessity or a Permit as hereinafter provided."
Section 1006 R.G.S., 1280 C.G.L., defines Motor vehicles "for hire," as follows:
"`For hire' as defined in this Chapter shall include all motor driven vehicles, or trailers hauled by a motor vehicle, in use for transporting persons, commodities or materials for compensation, or such motor vehicles as may be let or rented to another for a consideration; Provided, that motor vehicles temporarily used by farmers for the transportation of agricultural or horticultural products from farms or groves to packing houses or to points of shipment by transportation companies shall not be held to be operating for hire; Provided, further, that motor vehicles used *Page 258 
for transporting school children to and from school under contract with school officials shall not be deemed to be in use for hire."
It will be noted that this definition includes "or such motor vehicles as may be let or rented to another for consideration."
Section 5 of Chapter 14764, supra, provides as follows:
"Section 5. No auto transportation company shall operate any `for hire' motor vehicle on any public highway in this State in the transportation of persons or property for compensation without first having obtained from the Railroad Commission a Permit, which permit shall issue as a matter of right and of course when the provisions of this Act and the laws of the State of Florida touching such motor vehicles operation have been complied with by the applicant. The permit so issued shall subject the applicant to the mileage tax imposed by this Act and to the rules and regulations of the Commission respecting the operation of such motor vehicles over State highways for compensation."
So, it appears that it was the legislative intent and specifically provided by legislative Act that automobiles operated on the public highway under the "U-Drive-It" plan outside of corporate limits should be subjected to the same regulations as are applicable to taxicab companies operating outside of corporate limits. I can see no reason why this should not be so. The public is entitled to the same protection by reason of the use of one on the highways as by reason of the use of the other. The "U-Drive-It" automobile is being used on the public highway for profit of the owner just the same as the taxicab automobile is being used on the highway for the profit of the owner. They are both doing the business of carriers for compensation over the public highways. *Page 259 
The Legislature may define what automobiles come within the regulatory Act and unless it be held that the Legislature has not such power, then I see no escape from holding that it has so exercised such power as to make the Act applicable to the operation here under consideration. The Act in terms is applicable to every person or corporation * * * leasing * * * motor vehicles operated in the transportation of persons * * * over public highways for hire as defined in Sec. 1880 C.G.L. That Section reads, "For hire" * * * shall include all motor driven vehicles * * * or such motor vehicles as may be let or rented to another for a consideration.
The stipulation of facts brings the operation clearly within the purview of the Act and there is no contention that the Act is in excess of legislative power.
As I construe the statutes, they are applicable alike to both classes of automobile operation.
I think the judgment should be reversed and the cause remanded, with directions for further proceedings.